DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso et al (US 2013/0330082).
Alonso et al discloses an apparatus (e.g., Figure 20 etc.) comprising: 
an receiver circuit (2024) operable to receive data frames (data frames transmitted from the transmitter 2000A); and 
a processor circuitry (sync detector/extractor/ref det 2050/2060/2070 etc.) coupled to the receiver circuit and operable to: 
estimate framer indices associated with the data frames ([0024], [0160]-0161], “start of the frame”, which is the framer indices according to Applicant’s definition, is detected by the sync detector 2050); 
generate a lock signal (a lock signal is sent to the extractor 2060) based on the estimated framer indices, the lock signal indicating that the estimated framer indices 
synchronize processing of received data in response to generating the lock signal ([0041], [0106], [0108] and [0160]-0161], and Figure 19, and [0089]-[0097]: “The frame structure enables accommodating of the user data and additional signal for the purposes of synchronization, link control and in particular adaptive techniques such as coding and modulation and equalization”, “In order to enable synchronization of the receiver and detection of the data at the appropriate timing instance, synchronization sequences are included among the user data. A part of the user data, the frame structure typically includes portions dedicated to control data”, “The portion S1 includes a sequence of symbols for frame synchronization and timing recovery”).

Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the present invention comprising a system for data synchronization in optical communication networks. The closet prior art, US 2013/0330082, US 2011/0142437 and US 2019/0158179, show similar system, which determine framer indices associated with the data frames and perform synchronization processing of received data. However, these closest prior art fail to disclose a processor circuitry operable to: receive the digital samples indicative of data frames from the receiver circuit; determine estimated positions of framer indices in the data frames, the data frames including framer symbols indicative of positions of frame headers in the data frames; for one or more of the data frames, determine whether an estimated position of a framer index in the data frame is within a threshold distance of a determined position of the framer indices in the data frames; determine a ratio of a number of frames that have the estimated position within the determined position of the framer indices in the data frames to a total number of the one or more of the data frames; determine whether the ratio satisfies a ratio threshold; and in response to determining that the ratio satisfies the ratio threshold, generate a lock indicator signal indicating that the estimated positions of the framer indices in the data frames is reliable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120093198 A1
US 20170149502 A1
US 20090263130 A1
US 20090097867 A1
US 20170163406 A1
US 20160323040 A1
US 20140079407 A1
US 20130089339 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        January 1, 2022